CATHOLIC DIOCESE OF WILMINGTON, INC., a Delaware corporation, ST. MARY MAGDALEN ROMAN CATHOLIC CHURCH, a Delaware corporation, and EDWARD F. DUDZINSKI, Defendants Below-Appellants,
v.
WILLIAM J. HEANEY, as personal representative of the Estate of Kevin C. Heaney, Plaintiff Below-Appellee.
No. 337, 2009
Supreme Court of Delaware.
Submitted: June 10, 2009.
Decided: June 29, 2009.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

O R D E R
HENRY DUPONT RIDGELY, Justice
This 29th day of June 2009, it appears to the Court that:
(1) The defendants-appellants have petitioned this Court, pursuant to Supreme Court Rule 42, to accept an appeal from an interlocutory order of the Superior Court dated May 11, 2009. The Superior Court's order granted in part and denied in part the defendants' motion to dismiss the plaintiff's complaint. The trial court dismissed plaintiff's wrongful death action but allowed plaintiff to proceed with a survival action.
(2) Defendants filed their application for certification to take an interlocutory appeal in the Superior Court on May 21, 2009. The Superior Court denied the certification application on June 4, 2009.
(3) Applications for interlocutory review are addressed to the sound discretion of this Court. In the exercise of its discretion, this Court has concluded that the application for interlocutory review does not meet the requirements of Supreme Court Rule 42(b) and should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the within interlocutory appeal be REFUSED.